Citation Nr: 1202185	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased disability evaluation in excess of 10 percent for a chronic headache disorder.

2. Entitlement to an increased disability rating in excess of 10 percent for left foot heel spur, plantar fasciitis.

3. Entitlement to an increased disability rating in excess of 10 percent for right foot heel spur, plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1982, November 1983 to November 1986, and from October 1987 to June 1995. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO).

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1. The Veteran's headaches occur several times per month but are not very frequent or completely prostrating, or productive of severe economic inadaptability.

2. The competent evidence of record demonstrates that the left foot heel spur, plantar fasciitis was characterized by pain, with normal range of motion of the left ankle and symptomatology consistent with no more than moderate functional impairment of the foot.

3. The competent evidence of record demonstrates that the Veteran's right foot heel spur, plantar fasciitis was characterized by pain, with normal range of motion of the right ankle and symptomatology consistent with no more than moderate functional impairment of the foot.


CONCLUSION OF LAW

1. The criteria for a 30 percent disability rating for headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2011).

2. The criteria for a disability rating in excess of 10 percent for left foot heel spur, plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2011).

3. The criteria for a disability rating in excess of 10 percent for right foot heel spur, plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice. Id.

Prior to the initial adjudication of this claim, a letter dated October 2008 fully satisfied the duty to notify provisions listed under 38 C.F.R. § 3.159(b)(1) (2011). See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2008 letter also fulfilled the VA's notice requirements regarding informing the Veteran of how effective dates are assigned, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran was afforded VA medical examinations in December 2008, January 2009, and March 2011 and the VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.   Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present disability level is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in an increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.   In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic headache disorder

The Veteran contends that the severity of his service-connected chronic headache disorder warrant a higher disability rating.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Diagnostic Code 8199 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20 and 4.27. 

Diagnostic Code 8100 provides ratings for migraine headaches.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a maximum 50 percent rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §   4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Historically, service connection was granted for a chronic headache disorder in September 1999, and a 10 percent disability rating was assigned, effective June 21, 1995.  This rating was continued by the RO in November 2007.  The Veteran filed a claim for an increased rating in September 2008 and the 10 percent rating was continued in June 2009.  The Veteran timely appealed this decision. 

The Veteran was afforded a VA examination in January 2009 where he described two types of headaches: constant headaches and severe headaches.  He stated they were present 24 hours a day, every day.  He described the headaches as a 6 on a scale of 10.  He reported the severe headaches occurred once or twice a month on a good month and 5 to 6 episodes of severe headaches on a bad month at a pain scale of 10 out of 10.  The severe pain lasted from an hour to two hours.  He denied speech or visual problems, no paresthesia, and no loss of consciousness.  He has not been hospitalized for headaches since he returned from Iraq and denied any history of trauma, meningitis, or seizures.  The Veteran reported the headaches have remained the same since their onset except they are less frequent.  The Veteran is able to carry on ordinary activities and has to rest during severe headaches.  The examiner diagnosed the Veteran with migraine headaches.  See VA examination dated January 2009.

A June 2009 VA treatment record reported the Veteran received treatment for headaches associated with phonophobia at times usually occurring twice a month and lasting 2-3 days.  In October 2009, he again reported chronic and daily headaches with episodic severe headaches that has migrainous component.  See VA treatment records, dated March 2009 to March 2010.

The Veteran underwent another VA examination in March 2011 where he reported no change since the January 2009 VA examination but that the migraines occurred twice to three times a month.  Less than half of the attacks were prostrating and was treated with continuous medication.  The duration of the headaches were one to two days with daily dull headaches.  He stated he is sensitive to light and noise with pain in his eyes during migraines. There was no history of hospitalization or surgery due to his headaches.  See VA examination, dated March 2011.

A physical examination revealed no weight change, normal mental status, cranial nerves were intact, the cerebellar exam was normal and there was no evidence of chorea or carotid bruit.  A MRI of the brain revealed no foreign bodies.  The Veteran stated he was not currently employed due to a difficult job market since 2007.  Id.

Furthermore, during the July 2011 Board hearing, the Veteran testified he had two types of headaches; migraines occurring two to three times a month, and a constant, full headaches occurring every day.  He stated the migraine was a 10 on a scale of 10, lasting two to three days.  The dull headaches occurred every day at a 5 or 6 on a scale of 10.  He stated it affected his everyday life and is incapacitating two to three times a month which he treats by lying down in a dark room.  See Board hearing transcript, dated July 2011.

Based on a review of the record, the Board concludes that a disability rating of 30 percent is warranted for the Veteran's headaches.  Specifically, the Board finds that the Veteran's symptomatology more nearly approximates the rating criteria of a 30 percent rating rather than a 10 percent rating.  The Veteran described at least one headache per month that is completely prostrating, and the Board finds his testimony credible.  As such, a 30 percent rating is warranted under the criteria of Diagnostic Code 8100. 

However, the Board finds that a rating in excess of 30 percent is not warranted in this case.  While the Veteran has described headaches that occur several times per month, the Board finds that they are not very frequent and completely prostrating.  Specifically, while the Veteran indicated that they can last for two to three days, days at a time, the Board concludes that this does not constitute very frequent, completely prostrating headaches.  Furthermore, the Board concludes that the Veteran's headaches are not productive of severe economic inadaptability.  The Veteran reported that he has not been employed since 2007 due to the economy.  There is no evidence in either the medical records or lay statements of severe economic inadaptability caused by the Veteran's headache disability.  As such, a 50 percent rating is not warranted.

Therefore, the Board finds the symptomatology noted in the medical and lay evidence has been adequately addressed by the 30 percent evaluations already assigned and does not more nearly approximate the criteria for higher evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 8199-8100 (2011); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left and right foot heel spur, plantar fasciitis

Service connection for left and right foot heel spur, plantar fasciitis, at a 10 percent rating has been in effect June 21, 1995.  The Veteran filed his current claims for increased ratings in September 2008.  In the June 2009 rating decision on appeal, the RO continued the 10 percent rating for left foot heel spur, plantar fasciitis, and a 10 percent rating for right foot heel spur, plantar fasciitis, both under 38 C.F.R. § 4.71a, Diagnostic Code 5015. 

Diagnostic Code 5015 pertains to benign new growths of bones.  Such disability is rated on limitation of motion of affected parts as degenerative arthritis. 

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating, and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  Normal range of motion of the ankle is shown by dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011). 

Under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  A 20 percent rating is warranted for other foot injuries that are moderately severe.  A 30 percent rating is warranted for other foot injuries that are severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The Veteran was afforded a VA examination in December 2008 where it was noted he developed plantar fasciitis in 1992 bilaterally, and his pain is a 10 on a scale of 10, present and constant at all time.  He stated it was worse in the morning but did not have much in the way of flare-ups.  The Veteran is limited to walks of 30 minutes at a time or a quarter mile.  The Veteran uses orthotics but they were minimally helpful or not at all.  He is unable to stand for prolonged periods and walk long distances.  He was not employed.  See VA examination, dated December 2008.

A physical examination revealed that bilaterally, the Veteran had normal appearing arches, it was non-tender over the posterior tibialis, peroneal and Achilles tendon, but was tender over the insertion of plantar fascia.  There was no evidence of painful motion, edema, weakness, instability, or abnormal weight bearing.  The alignment was normal but pain on palpation over the plantar fascia was noted.  X-rays of both feel revealed plantar fascia spurs.  The Veteran was diagnosed with moderate plantar fasciitis bilaterally.  Id. 

A September 2009 VA treatment record indicates that both feet pronated moderately with weight-bearing and moderate genu valgus was noted bilaterally.  There was pain and tenderness of the plantar surface of the calcaneus in the area of the medial tubercle, bilaterally.  There was also tenderness along course of plantar fascia.  The heel area was not swollen and there was no redness or cellulitis.  Pain radiated to the leg and caused the Veteran to walk with a limp.  See VA treatment record, dated September 2009.

The Veteran was afforded another VA examination in March 2011 where he reported bilateral foot pain since 1992 and has since been diagnosed with plantar fasciitis.  He stated that he uses inserts which moderately helped and he changed his footwear, and was able to walk 30 minutes or quarter of a mile at a time.  The Veteran described flare-ups which felt worse than usual but worse with prolonged walking and standing for greater than 15 minutes or the first few steps in the morning.  The Veteran stated that he was limited in his ability to stand, walk, and exercise.  He was not employed but stated that is foot issues did not affect his ability to work.  See VA examination, dated March 2011. 

On physical examination, the Veteran's right and left feet showed tenderness to palpation over the plantar fascia as well as the medial cord of the plantar fascia.  There was also tenderness to palpation over the lateral column of the foot.  The range of motion was 30 degrees of inversion and 10 degrees of eversion without pain.  Pain was noted on repetitive range of motion and nonpainful manipulation of the foot.  The heel cords were mild valgus.  There was no other evidence of abnormal weight bearing.  X-rays of the feet showed exostosis of the calcaneous of the plantar fascia.  Id. 

Finally, in July 2011 the Veteran testified before the Board that he has severe pain when walking and standing for long periods.  He was able to walk for a half a mile.  There was pain in the heel and he uses special shoes and inserts which help but he does not use a cane.  He stated the range of motion was limited to the heel spurs.  The Veteran reported the last VA examination was in March 2011 and there has been no change since then.  Furthermore, the Veteran testified he is not currently employed but acknowledged he can work in certain settings and would be employable.  See Board hearing transcript, dated July 2011.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left and right foot heel spur, plantar fasciitis, are each appropriately evaluated as 10 percent disabling.

The competent evidence of record demonstrates that the Veteran's left foot heel spur, plantar fasciitis, is characterized by pain, with normal range of motion of the both ankles.  There was no objective evidence bilaterally of swelling, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones of either foot.  Alignment of both feet was normal and there was no pronation of either foot.  There was also no evidence bilaterally of deformity, edema, instability, weakness, tenderness, calluses, breakdown, hammertoe, high arch, clawfoot, flatfoot, or hallux valgus. 

None of the evidence reflects that the Veteran's left and right plantar fasciitis disabilities manifested in more than moderate limitation of motion, or other foot disability that was more than moderate in severity.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5271, 5284 (2011).  In this regard, the Board observes that the Veteran has complained of pain.  However, there is no evidence of any functional impairment, and the VA examinations did not find the Veteran was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent presently assigned for his left and right left foot heel spur, plantar fasciitis, disabilities.  See DeLuca v. Brown, 8 Vet. App. 202  (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

Therefore, the Board finds that the preponderance of the evidence is against a higher evaluation for the Veteran's left and right foot heel spur, plantar fasciitis.

The Board has even considered whether there are other appropriate diagnostic codes applicable to the Veteran's left and right left foot heel spur, plantar fasciitis,
disabilities that would support the assignment of higher ratings.  However, the Board notes that because the current disabilities are not productive of ankylosis of the ankle, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5270, 5276, and 5283 (which all offer ratings in excess of 20 percent) do not apply.  38 C.F.R. § 4.71a (2011).  

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left and right left foot heel spur, plantar fasciitis, disabilities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluations already assigned and does not more nearly approximate the criteria for higher evaluations at any time during either period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271, 5284 (2011); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

The Board has also considered assignment of an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008). 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and it is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra. 

In this case, the rating schedule is adequate and the next higher evaluation is not warranted.  It fully contemplates the described symptomatology and allows for higher levels of functional disability than that currently assigned should the condition worsen.  In addition, there is no evidence the Veteran was hospitalized as a result of his disabilities or that it interfered with his employment.  Therefore, no referral for extraschedular consideration is required.


ORDER

A rating of 30 percent, but no higher, for a chronic headache disorder, is granted.

Entitlement to an increased disability rating in excess of 10 percent for left foot heel spur, plantar fasciitis, is denied.

Entitlement to an increased disability rating in excess of 10 percent for right foot heel spur, plantar fasciitis, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


